Citation Nr: 9901826	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-48 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri, 
Chicago, Illinois, and New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for low back pain.

4.  Entitlement to a compensable evaluation for the residuals 
of fractures of various facial bones.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
June 1967.

This matter came before the Board of Veterans Appeals 
(hereinafter the Board) on appeal from a February 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Louis, Missouri, that denied the 
veterans claim for entitlement to service connection for 
tinnitus.  The veteran has also appealed a June 1996 rating 
decision from the Chicago RO that denied entitlement to 
service connection for bilateral hearing loss and low back 
pain.  The RO also denied the veterans claim for entitlement 
to a compensable evaluation for the residuals of fractures of 
various facial bones.  Since the issuance of the February 
1993 and June 1996 rating actions, the veteran has relocated 
to Louisiana.

The veteran claim for an increased evaluation for his 
service-connected facial disorder is discussed in the Remand 
portion of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

Additional relevant contentions by the veteran have not been 
submitted.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not presented 
a well-grounded claim for the issues of entitlement to 
service connection for tinnitus, bilateral hearing loss, and 
low back pain.


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
agency of original jurisdiction.

2.  The service medical records are negative for treatment 
for or findings of tinnitus or chronic low back pain.

3.  The veterans discharge physical failed to reveal 
findings indicative of bilateral hearing loss. 

4.  The veteran now suffers from low back pain, bilateral 
hearing loss, and tinnitus.

5.  Medical evidence etiologically linking the veterans 
tinnitus, bilateral hearing loss, and low back pain with his 
military service, any incidents therein, or to his service-
connected disabilities has not been presented.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for low 
back pain is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998); 
Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).

2.  The claim for entitlement to service connection for 
bilateral hearing loss is not well-grounded.  38 U.S.C.A. 
§§ 1101, 1110, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998); Edenfield v. Brown, 8 Vet. App. 284 (1995) 
(en banc).

3.  The claim for entitlement to service connection for 
tinnitus is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998); 
Edenfield v. Brown, 8 Vet. App. 284 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A service connection claim must be well-grounded.  A well-
grounded claim requires more than mere allegations; it must 
be plausible and with merit.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a claim to 
be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
for the second element, the type of evidence needed to make a 
claim well-grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  Lay 
evidence is also acceptable to show incurrence in service if 
the veteran was engaged in combat and the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.304(d) (1998).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the United States Court of Veterans Appeals, hereinafter the 
Court, has observed that the statutory prerequisite of 
submitting a well-grounded claim reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones.  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veterans solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Considering these criteria, the Board finds that the veteran 
has not met his statutory burden of submitting evidence of a 
well-grounded claim for service connection for tinnitus, 
bilateral hearing loss, and low back pain.  

A.  Lower Back Pain

With respect to the veterans claim that his lower back 
disability was caused by or has been affected by his military 
service, the Board finds that the evidence does not support 
his claim.  The Board acknowledges that he now suffers from a 
lower back disability.  However, despite his contentions that 
his back disability is somehow related to or was caused by 
his military service, medical evidence in support of those 
contentions has not been offered.  The service medical 
records do not show treatment for a chronic lower back 
disability.  None of the proffered post-service medical 
records have attributed the veterans back condition to the 
veterans military service or to any incidents therein.  
Instead, the post-service medical records note that the 
veteran started to receive treatment for low back pain in 
June 1978.  This was eleven years after his discharge from 
the service.  In those medical records, the veteran 
attributed his lower back pain to his work at a bus company - 
not to the military.  

In order for a claim to be well-grounded, there must be 
competent medical evidence of a current disability, the 
occurrence of a condition or disability while in service, and 
a nexus between an inservice injury or disease and a present 
disability.  Caluza v. Brown, 7 Vet. App. at 506.  The only 
evidence to support his contentions are his assertions.  In 
essence, the veteran has not provided any credible medical 
statements or records that etiologically links his back 
condition with his military service.  Mere contentions of the 
veteran, no matter how well-meaning, without supporting 
medical evidence that etiologically relates the current back 
disability with his military service do not constitute a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(Where the determinative issue involves medical causation or 
a medial diagnosis, competent medical evidence to the effect 
that claim is plausible or possible is required.).  
Therefore, the issue of entitlement to service connection for 
a lower back disability, with degenerative joint disease, is 
not well-grounded, the claim fails, and the claim is denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1994) (en banc).

B.  Bilateral Hearing Loss

Compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  
Furthermore, when a disease was not initially manifested 
during service or within the applicable presumption period, 
direct service connection may nevertheless be established by 
evidence showing that the disease was in fact incurred or 
aggravated during the veterans service.  See 38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d) 
(1998).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(1998), which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(1998).  To establish service connection for a hearing loss, 
the veteran is not obligated to show that a hearing loss was 
present during active military service.  The evidence of 
record need only demonstrate a medical relationship between 
the veterans inservice exposure to loud noise and a current 
hearing impairment.  Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).  Moreover, if the veteran had normal hearing upon 
his discharge, but developed hearing loss measurably to the 
criteria stated in 38 C.F.R. § 3.385 (1998), and if the 
veteran can now establish a causal relationship between his 
hearing loss and service, service connected benefits will be 
granted.  Yet, the first consideration is whether the veteran 
has presented a well-grounded claim for entitlement to 
service connection for bilateral hearing loss.  

The service medical records are negative for any type of 
treatment for or findings of bilateral hearing loss.  When 
the veteran was discharged from the US Air Force in February 
1967, he underwent a discharge physical.  See SF 88, Report 
of Medical Examination, February 20, 1967.  The veterans 
results were within normal limits, except for the measured 
results of the left ear at 6000 Hz, and it can not be 
concluded that the veteran had a bilateral hearing loss, for 
VA compensation purposes, while he was in service.

The claims folder contains two audiological examinations - 
one from 1992 and the other from 1996.  Audiological 
Evaluation, November 30, 1992; Audiological Record, April 1, 
1996.  Both examinations show hearing loss in both the right 
and left ears.  However, the etiology of the hearing loss was 
not provided; i.e., the hearing loss was not, via medical 
opinion, attributed to military service or any incident 
therein.  

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  Although the veteran 
maintains that his bilateral hearing loss is related to his 
military service, or to his service-connected facial 
disability, the only evidence in support of his claim are his 
assertions.  The appellants service medical records reveal 
no treatment for hearing loss and the post-service medical 
evidence merely confirms the present diagnosis of bilateral 
hearing loss.  Competent medical evidence has not been 
submitted demonstrating that his hearing loss is related to 
his military service or any inservice occurrence or event.  

Mere contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that etiologically 
relates the hearing loss with service or the service-
connected facial disability do not constitute a well-grounded 
claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. 
Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (Where the 
determinative issue involves medical causation or a medial 
diagnosis, competent medical evidence to the effect that 
claim is plausible or possible is required.).  
Therefore, the claim of entitlement to service connection for 
hearing loss is not well-grounded and is denied.  Edenfield 
v. Brown, 8 Vet. App. 384 (1994) (en banc).  

C.  Tinnitus

The veteran first complained of ringing in the left ear, or 
tinnitus, in November 1978.  He was treated for the ringing 
and he did not complain of bilateral tinnitus until November 
1992.  Yet, despite complaints of and a diagnosis of 
tinnitus, the medical records do not etiologically link this 
condition with his military service or any incidents therein.  
They do not link this condition with his service-connected 
facial disorder.  Thus, there are only the veterans 
contentions that his tinnitus is the result of his exposure 
to noise while in the US Air Force.

Given the lack of clinical evidence that etiologically links 
the veterans tinnitus with his military service, any 
incidents therein, or to his service-connected disabilities, 
it is the decision of the Board that the veteran has not 
presented a well-grounded claim.  Mere contentions of the 
veteran, no matter how well-meaning, without supporting 
evidence, do not constitute a well-grounded claim. Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993) Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (Where the determinative issue involves medical 
causation or a medial diagnosis, competent medical evidence 
to the effect that claim is plausible or possible is 
required.).  Therefore, the claim fails and service 
connection for tinnitus is denied.


ORDER

1.  Entitlement to service connection for tinnitus is denied.

2.  Entitlement to service connection for bilateral hearing 
loss is denied.

3.  Entitlement to service connection for lower back pain is 
denied.


REMAND

While the veteran was incarcerated in the brig (while in the 
US Air Force), he was hit on the right side of the face.  He 
experienced a fracture to the right infraorbital rim, the 
right orbital floor, and lateral wall.  Also damaged were the 
right maxillary sinus and jaw.  He received minimal treatment 
for these conditions.  After his discharge, he eventually 
received service connection for the residuals of fractures of 
the facial bones.  A noncompensable evaluation was assigned.

The veteran has now come before the VA claiming that this 
disability is underrated.  He says that he suffers from pain, 
sinusitis, numbness, and headaches, and he attributes all of 
these manifestations to the fractures of the various bones in 
the head.  In March 1996, a Nose and Sinuses Examination was 
accomplished which has been included in the claims folder.

Upon reviewing this examination, it is the opinion of the 
Board that additional information is needed prior to issuing 
a decision on the merits of the veterans claim.  That is, it 
is clear from reading the examining physicians report that 
he relied on a recitation of the facts of the bone fractures 
given to him by the veteran. It is clear to the Board that 
the examiner did not have prior medical evidence or the 
claims file to review prior to examination of the veteran.  
As such, all available evidence was not considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
Schafrath, the Court, in outlining the criteria for examining 
the adequacy of VA examination reports, placed a great deal 
of emphasis on 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, which 
require that a complete history of the disability at issue be 
analyzed and discussed by the examiner before making any 
diagnostic conclusions regarding the current level of the 
disability. Reference was also made by the Court to the VA 
Physicians Guide for Disability Evaluation Examinations (IB 
II-56), Sections 1.12, 1.13, and 1.14.  Those provisions 
required the examiner to consider medical, social, and 
industrial historical data, which necessitated obtaining a 
complete history.  Prior rating decisions should have also 
been reviewed in order to track the history of diagnoses and 
disability ratings.  Also, in West v. Brown, 7 Vet. App. 70 
(1994), the Court clearly indicated that the necessity of 
evaluation of the complete medical history applied not only 
to adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and frustrates effective judicial review.

Because this has not been accomplished, and in order to 
fulfill the VAs duty to provide him with a complete and 
detailed evaluation of his claim, the Board will remand the 
claim back to the RO for the purpose of obtaining additional 
medical information.  Accordingly, this case is REMANDED to 
the RO for the following actions:

1.  The veteran is to be afforded 
neurological and otolaryngology 
examination for the purpose of 
ascertaining the current nature and 
extent of his service-connected facial 
condition.  All indicated special studies 
should be accomplished and the examiner 
should set forth reasoning underlying the 
final diagnosis.  The examiners should 
express an opinion as to whether any of 
the veterans claimed symptoms, 
sinusitis, headaches, nerve loss, and 
pain are residuals of the various 
fractures of the facial bones.  The 
claims folder and this Remand are to be 
made available to the examiner for review 
prior to the examination.

2.  The RO should review all requested 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If they are 
not, they should be returned to the 
originator for supplemental action.

Following completion of the requested development, the 
veterans claim should be readjudicated.  The RO should 
specifically discuss pyramiding and the applicability of 
Esteban v. Brown, 6 Vet. App. 259 (1994).   If the decision 
remains unfavorable, the veteran and his accredited 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that . . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence.  Tirpak, 2 Vet. App. at 611.
  The Court has held that a veteran can be rated separately for different manifestations of the same injury, 
where none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions, and that such combined ratings do not constitute pyramiding 
prohibited by 38 C.F.R. § 4.14 (1998).  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).
- 2 -
